Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/13/2022 has been entered. 

Status of Rejections 

Claims 1, 3-16 and 18-20 are pending. Amendments to claims 1, 3-5, 8, and 9 filed on 05/13/2022 are acknowledged. 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3-16 and 18-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, had possession of the claimed invention.  

Regarding claim 1, with respect to the limitation “first nanostructures disposed on a surface of the porous support around the pores, wherein axes of the first nanostructures are substantially parallel to the surface of the porous support," while there is written description support for a nanowire or a nanotube having an axis substantially parallel to the surface of the porous support, there appears to be insufficient written description support for the full scope of the recited limitation that includes other nanostructures that do not have a high aspect ratio and thus do not have an axis.

Regarding claim 3, line 1, with respect to the preamble "The apparatus according to claim," there is no number after “claim.” It is unclear if the applicants intended to write “The apparatus according to claim 1,” instead of “The apparatus according to claim.” 

Claims 3-16 and 18-20 are rejected, because they depend from the rejected claim 1. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3-16 and 18-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 1, with respect to the limitation “first nanostructures disposed on a surface of the porous support around the pores, wherein axes of the first nanostructures are substantially parallel to the surface of the porous support," it is unclear how  nanostructures that do not have a high aspect ratio, like nanospheres for example, can have an axis.

Claims 3-16 and 18-20 are rejected, because they depend from the rejected claim 1. 

Allowable Subject Matter 

Claims 1, 3-16 and 18-20 are free of prior art, because the prior art of record does not teach or render obvious the invention of claim 1 as a whole, including the limitation that the axes of the first nanostructures are substantially parallel to the surface of the porous support,

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SALIL JAIN/Examiner, Art Unit 1795